DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adjustable stub tube/any structure required for the stub tube to be adjusted must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification does not appear to describe the stub tube as being adjustable and does not sufficiently describe in detail how the stub tube would be adjusted within the fitting.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the inlet" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 establishes a fitting having ‘inlet nipples’ which would require a plurality of inlet nipples. As such it is unclear if the tubing system connects the outlet solution nipple to all of the inlet nipples or to only one of the inlet nipples of the fitting.
Claim 5 is rejected due to its dependency from claim 4.

Claim 6 recites the limitation "the stub tube" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected due to its dependency from claim 6.

The term “substantially one-half distance” in claim 8 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 8, the phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In this case the phrase “may be adjustable in the fitting” makes it unclear if the stub tube being adjustable is required by the claim. For the purpose of examination the claim is being interpreted as not requiring the stub tube be adjustable.

Claim 9 recites the limitation "the solution nipple on the pump" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The claim previously established a solution nipple on the fitting but has not introduced a solution nipple on a pump.

Claim 9 recites the limitation "the pump" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the water supply nipple" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the inlet of the solution nipple" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,656,676 (Dufau).
Regarding claim 1, Dufau discloses a toilet bowl sanitizing system comprising:
a fitting (50/60) having a water nipple and a solution nipple (82), the nipples formed with respective passages merging into a through main passage (Fig. 4; 60);

    PNG
    media_image1.png
    383
    431
    media_image1.png
    Greyscale

a solution bottle (56) having a solution outlet (80);
a solution supply tube (58) connected between the solution outlet and the solution nipple (Fig. 1); and
a water supply tube (48) connected with the water nipple.

Regarding claim 2, Dufau discloses that the fitting includes a ‘fork’ for mounting to the wall of an overflow tube (26).

    PNG
    media_image2.png
    325
    320
    media_image2.png
    Greyscale

Regarding claim 10, Dufau discloses a system in a toilet storage tank comprising:
a water tube (48) leading from a water supply nipple to an inlet of a water nipple (Fig. 1) on a mounting fitting (50/60);
a solution bottle (56) in the storage tank; and 
a solution tube (58) leading from the solution bottle to an inlet of the solution nipple (82) on the fitting.

    PNG
    media_image1.png
    383
    431
    media_image1.png
    Greyscale

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10 are rejected in the alternate and claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,890,657 (Gray) in view of Dufau.
Regarding claim 1, Gray discloses a toilet bowl sanitizing system comprising:
a solution bottle (26) having a solution outlet (25);
a solution supply tube (31) connected between the solution outlet and an overflow pipe (20);
a water supply tube (22) connected to the overflow pipe.
Gray, however, does not disclose the inclusion of a fitting having respective water and solution nipples which merge into a through passage.
Dufau teaches a toilet bowl sanitizing system comprising a fitting (50/60) having a solution nipple (82) and a water nipple formed with respective passages which merge into a through main passage (Fig. 4; 84).
It would have been obvious to one of ordinary skill in the art to provide a fitting comprising solution and water inlet nipples/passages that merge into a through passage, as taught by Dufau, so that dilution of the solution prior to its being dispensed into the bowl can be controlled permitting use of more concentrated cleaning solutions which would have to be refilled less often.

Regarding claim 2, the fitting as taught by Dufau comprises a ‘fork’ for mounting to the wall of an overflow tube. 
2.
    PNG
    media_image2.png
    325
    320
    media_image2.png
    Greyscale


Regarding claim 3, Dufau states that the solution supply bottle includes a pump device (24) including a solution nipple (34).

	Regarding claims 6-7, Dufau further teaches that no stub can be provided (Fig. 9), a stub tube can be provided which extends fully across the width of the water passage (Fig. 5) or a stub tube can be provided which extends substantially halfway across the width of the water passage (Fig. 7). Dufau also teaches that the opening of the solution passage can be perpendicular to the axis of the solution passage (Fig. 9), at an angle to the solution passage (Fig. 7) or parallel to the water passage (Fig. 5). The provision or absence of a stub tube, as well as the angle of the opening at the termination of the tube, are determined based upon the desired mixture and flow characteristics (C7 L47- C8 L10).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a stub tube which terminates in a passage perpendicular to the solution passage/stub tube, as taught by Dufau, to ensure a desired mixing of the solution and water is achieved based upon design factors such as desired concentrations, the solution used and the desired effects within the bowl.

Regarding claim 10, Gray discloses a system in a toilet storage tank comprising:
a water tube (22) leading from a water supply (17) to an overflow tube;
a solution bottle (26) in the storage tank; and
a solution tube (31) leading from the solution bottle to a fitting (35) attached to the overflow tube.
Gray, however, does not disclose that the fitting includes a solution inlet nipple and a water inlet nipple.
Dufau teaches a fitting (50/60) attached to an overflow pipe of a toilet tank comprising a water inlet nipple and a solution inlet nipple (82) both in communication with a common passageway.

    PNG
    media_image1.png
    383
    431
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide a fitting having a water inlet nipple and a solution inlet nipple, as taught by Dufau, so that the mixing and dilution of the solution prior to its dispensing into the bowl can be controlled as desired by a user.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Dufau.
	Regarding claim 4, Gray discloses a flush toilet system for mounting in a flush toilet water tank comprising:
	a cradle (28) to be suspended from the wall of the tank (Fig. 1);
	a solution bottle (26) carried by the cradle;
	a solution pump (24) mounted to the bottle and including an outlet solution nipple (34) projecting therefrom;
	a fitting (35) to mount to an overflow pipe; and
	a tubing system (31) to connect with and project from the outlet to the inlet.
	Gray, however, does not disclose details of the fitting such as if it has a plurality of inlet nipples with at least one coupled to a tube leading from the outlet solution nipple.
Dufau teaches a toilet bowl sanitizing system comprising a fitting (50/60) having a solution nipple (82) and a water nipple formed with respective passages which merge into a through main passage (Fig. 4; 84).

    PNG
    media_image1.png
    383
    431
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide a fitting comprising solution and water inlet nipples/passages that merge into a through passage, as taught by Dufau, so that dilution of the solution prior to its being dispensed into the bowl can be controlled permitting use of a greater variety of cleaning/deodorizing solutions and/or use of more concentrated cleaning solutions which would have to be refilled less often.

	Regarding claim 5, the fitting as taught by Dufau comprises an upwardly projecting water passageway and a solution nipple (82) angling upwardly and away (Fig. 9) from the water passageway. 

    PNG
    media_image3.png
    292
    427
    media_image3.png
    Greyscale

	However, Dufau does not explicitly teach that the water nipple is vertically oriented with it instead shown as being perpendicular to a vertical water passageway.

    PNG
    media_image4.png
    351
    444
    media_image4.png
    Greyscale

	Applicant has not disclosed that having the nipple extending vertically solves any stated problem or is for any particular purpose. Moreover, it appears that the nipple of Dufau, or applicant’s invention, would perform equally well with the nipple extending at different angles, especially so long as the water passage is still vertically connected to the main/combination passage. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to arrange the nipple vertically instead of perpendicularly in order to ensure the nipple/connection and the fitting itself can properly fit within the toilet tank. It has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dufau.
	Regarding claim 8, Dufau discloses a flush toilet solution mixing fitting including:
	a body formed with a water inlet nipple leading into a vertical water inlet passage having a predetermined lateral cross section; and
	a solution inlet nipple (82) projecting at an angle to the water inlet passage (Fig. 9), the solution formed to connect with a solution tube.
	While Dufau discloses that the solution nipple extends at an angle it does not explicitly state that the angle of the solution nipple is 45 degrees. Instead Dufau discloses that the angle of the solution nipple is selected to ensure desired flow and mixture characteristics of the water and solution are achieved (C8 L3-10). As such the angle of the solution inlet nipple is disclosed to be a result effective variable in that changing the angle of the solution inlet nipple can change how the solution is mixed with the water flowing through the water passage. Therefore, it would have been obvious at the time of the invention to modify the device of Dufau by making the solution inlet nipple extend at an angle of 45 degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05(II).
	Dufau further teaches that no stub can be provided (Fig. 9), a stub tube can be provided which extends fully across the width of the water passage (Fig. 5) or a stub tube can be provided which extends substantially halfway across the width of the water passage (Fig. 7). Such a selection is made to ensure proper mixing of the solution and water (C7 L47- C8 L2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a stub tube extending substantially one-half distance across the lateral cross section of the water passage, as taught by Dufau, to ensure a desired mixing of the solution and water is achieved based upon design factors such as desired concentrations, the solution used and the desired effects within the bowl.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Dufau.
	Regarding claim 9, Gray discloses a flush toilet water system comprising:
	a cradle (28) mounted to the wall of a flush water tank for supporting a solution bottle;
	a solution bottle (26) in the cradle and having a solution outlet (25);
	a fitting (35) mounted to a tank overflow pipe (20);
	a pump (24);
	a solution tube (31) connected between the solution outlet and the fitting;
	a water tube (22).
	Gray however does not disclose that the fitting includes a water nipple, a vertical water passage and a solution nipple extending at 45 degrees to the water passage.
Dufau teaches a toilet bowl sanitizing system comprising a fitting (50/60) having a solution nipple (82) and a water nipple formed with respective passages which merge into a through main passage (Fig. 4; 84).

    PNG
    media_image1.png
    383
    431
    media_image1.png
    Greyscale

	The water passage being vertical and comprising a water nipple. 

    PNG
    media_image4.png
    351
    444
    media_image4.png
    Greyscale

	Dufau further teaches that the solution nipple and passage can project at an angle to the water passage (Fig. 9). The water passage and solution passage being so constructed that flow of water through the water passage is formed in a stream to join with solution from the solution passage to pass into the overflow pipe to mix in the toilet bowl and rim.
It would have been obvious to one of ordinary skill in the art to provide a fitting comprising a water passage and a solution passage in communication with each other, as taught by Dufau, so that dilution of the solution prior to its being dispensed into the bowl can be controlled permitting use of a greater variety of cleaning/deodorizing solutions and/or use of more concentrated cleaning solutions which would have to be refilled less often.
	While Dufau teaches that the solution nipple extends at an angle it does not explicitly state that the angle of the solution nipple is 45 degrees. Instead Dufau teaches that the angle of the solution nipple is selected to ensure desired flow and mixture characteristics of the water and solution are achieved (C8 L3-10). As such the angle of the solution inlet nipple is disclosed to be a result effective variable in that changing the angle of the solution inlet nipple can change how the solution is mixed with the water flowing through the water passage. Therefore, it would have been obvious at the time of the invention to modify the device of Dufau by making the solution inlet nipple extend at an angle of 45 degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05(II).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0044902 (Geymer) is a solution dispensing system for a toilet comprising a fitting having a water inlet nipple and water passage, a solution inlet nipple/passage and a through passage for a mixture of solution and water to pass into an overflow tube of the toilet tank.
US 4,760,612 (Dufau2) is a flush toilet solution system comprising a fitting with nipples for receiving water and a solution, the water and solution then mixing before being dispensed into the overflow pipe of the tank.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754